Citation Nr: 1308812	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  12-10 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of cold injury of the left and right lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from July 1949 to May 1956, to include a tour of combat duty in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that all or some of his currently diagnosed left knee disabilities, to include degenerative joint disease and a medial meniscus tear, are etiologically related to service.  He has raised two theories of entitlement.  First, he maintains that the degenerative changes are caused by his service-connected frostbite residuals, either as part of the disease process or as secondary to an impaired gait.  Second, he has claimed that the excessive wear and tear imposed on the knee during participation in combat in Korea directly lead to the current problems.

In support of his claims, the Veteran has submitted a private medical opinion from Dr. C. Jones, dated in December 2009, which indicated that the cold injury and extensive walking and marching "may have" caused or exacerbated the left knee disabilities.  Accordingly, a VA examination was scheduled.

Unfortunately, the resulting February 2012 VA examination and opinion are not adequate for adjudication, and remand is required to secure a new examination.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA examiner opined that the bilateral lower extremity cold injuries are not the cause of left knee degenerative joint disease.  It is unclear from the statement whether the examiner considered only whether the degenerative changes are part of the cold injury disease process, or if he also considered the secondary effects of any gait alteration from cold injury residuals.  On remand, the VA examiner must clearly discuss both aspects of the secondary service connection claim, particularly in light of the fact that the rating schedule recognizes that arthritic changes are associated with cold injuries.  38 C.F.R. § 4.104, Code 7122.

Moreover, the February 2012 examiner did not address the Veteran's alternative theory of entitlement, that current degenerative changes are caused by the excessive wear and tear associated with strenuous activity in the military, particularly in combat.  The Veteran has not alleged any specific combat-related injury, but his accounts of the hardships of service must be accepted as credible.  He was in combat in Korea, and his reports are consistent with the known facts and circumstances of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  However, the law and regulations do not eliminate the need for evidence of a medical nexus; it merely reduces, for Veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected."); Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed.Cir.1994); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  When the combat presumption applies, a "Veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).

To ensure a full and fair adjudication of the claim, updated VA treatment records should also be associated with the claims file and the Veteran should be asked to identify any relevant non-VA medical records that are not already associated with the record.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Obtain VA treatment records dating from February 2012 to the present.

2.  Request that the Veteran identify any non-VA treatment records that are not already of record which pertain to his left knee.  Provided that any necessary releases are completed and returned by the Veteran, attempt to obtain identified records.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA joints examination.  The complete claims file must be reviewed by the examiner in conjunction with the examination.

The examiner must identify all current diagnoses of the left knee.  The examiner should discuss:

a) Whether a left knee disability, including degenerative joint disease and meniscal injury of the left knee, at least as likely as not (a 50 percent or greater probability) is related to the acknowledged hardships of strenuous use of the knee while serving in Korea and/or the extreme cold the Veteran experienced while serving in Korea.  Please provide a complete explanation for the opinion.   

b) Whether a left knee disability, including degenerative joint disease and meniscal injury of the left knee, at least as likely as not (a 50 percent or greater probability) was caused by the service-connected disease process of cold injury.  Please provide a complete explanation for the opinion. 

c) Whether a left knee disability, including degenerative joint disease and meniscal injury of the left knee, was at least as likely as not (a 50 percent or greater probability) caused by any alteration of gait (limp) related to the service-connected cold injury residuals.  Please provide a complete explanation for the opinion.

d) Whether a left knee disability, including degenerative joint disease and meniscal injury of the left knee, are aggravated (i.e., worsened) beyond the natural progress by the service-connected cold injury residuals of the lower extremities, including any altered gait resulting therefrom.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected cold injury residuals of the lower extremities.  Please provide a complete explanation for the opinion.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter \the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



